ON RETURN TO REMAND
JAMES H. FAULKNER, Retired Justice.
Tony Fountain appealed from convictions and sentences on charges of rape in the first degree and kidnapping in the second degree. He was sentenced to 40 years in the state penitentiary on the rape charge and 30 years on the kidnapping charge.
The case was remanded to the trial court, 586 So.2d 277, because in the court’s order, the court directed that the sentences were to run consecutively in one place, and in another place the court directed that the sentences were to run concurrently.
After remand, the trial court corrected the sentence orders to show that the court intended that the sentences in the rape *1027charge, CC-87-684, and the kidnapping charge, CC-87-685, were, to run consecutively.
The foregoing opinion was prepared by the Honorable JAMES H. FAULKNER, a former Alabama Supreme Court Justice, and his opinion is hereby adopted as that of the Court.
OPINION EXTENDED; AFFIRMED.
All Judges concur.